Title: Report on the Petition of George Fechem, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred the Petition of George Fechem of Massachusetts, by an Order of the House of Representatives, of the 4th of February 1793 thereupon respectfully submits the following Report—

The Object of the petition is the settlement of three different Claims against the United States of the following nature.
The first arises on a Contract for a quantity of liquor, furnished for the Use of the army at West-point.
The second Claim relates to expenses said to have been incurred, as an Express.
The third is for boarding and nursing a sick soldier.
With regard to the Claim first mentioned, it appears from a certain Contract, concluded at Fishkill on the 27th of June 1780, that the Petitioner supplied the Army at West-point with a quantity of Liquor, which agreeably to the said Contract, amounted to 100,235 dollars, payable on or before the 1st. October 1780, with Interest until paid, and with an Allowance for whatever depreciation might happen.
Application was made by the Petitioner to Ephraim Blaine, Commissary General of Purchases for payment; who, on the 28th. of October 1780, obtained a Warrant from Congress, upon the Commissioner of Loans for the State of Massachusetts, for the purpose of discharging the said Contract. This Warrant, being for the exact Amount mentioned in the Contract, was paid by the Commissioner of Loans to the Petitioner in full, on the 15th. of November 1780, as appears by his own receipt.
This payment, it is conceived, was at the time considered as in full for the Contract beforementioned. The business was transacted by Mr. Fechem himself and it is not known that he then, nor until the present Application, made any further demands on that Account.
It would appear from the terms of the Contract, that the petitioner was intitled to Interest and to Allowance of depreciation (if any). Why it was not claimed at the proper time, when Mr. Fechem received payment, can only be matter of Conjecture. A Resolve of Congress of the 26th of August 1780, leads however to a surmise, that the Petitioner may have considered the payment in the manner it was made, favorable and satisfactory; the Resolve is in the Words following:
“That all and singular the Creditors of these United States, for Supplies furnished the Army, or the transportation thereof, shall be entitled to receive the just Value of the Sums due to them respectively, in the bills of Credit emitted pursuant to the Act of the 18th. of March last, the Value of the sums due to be ascertained according to the current Value of continenal Bills of Credit compared with Specie, at the time the Money became due, at the place where the Supplies were furnished; provided the same do not exceed the prices fixed for such Supplies, by the Act of the 25th. of February last, or a proportional value for services done, and articles furnished, not mentioned in the same Act; but if the nominal Sum in continental currency, contracted for, when reduced to Specie Value as aforesaid, shall exceed the fixed prices aforesaid, the Creditor shall be entitled to receive the Amount of the Supplies furnished or Services done at the said fixed or proportionate prices, in the New Bills aforesaid, or the nominal Sum contracted for in continental Bills of Credit, and no more at his election.”
It appears that the Petitioner made his election to receive the Sum due him in new Emission Bills of Credit, which, considering the prices of the Articles, it is presumable, may have been deemed good payment. But if the justness of the Claim were still doubtful, it is barred by the Act of Limitation of the 23d. of July 1787.
In regard to the Second Claim, an Account is produced by the Petitioner in which it is stated that he was ordered by Major General Howe, to carry Letters from Fishkill to Philadelphia where he was detained from the 19th. to the 30th. of October 1780; that he was then impressed by Colonel Blaine to carry letters to the Eastward. This Account is made up of traveling Expenses &ca. from the 15th of October to the 15th. November 1780.
It appears incidentally by the Documents relative to the former Claim abovementioned, that the Petitioner came to Philadelphia about the time he states; the Warrant which he received from Colonel Blaine being dated the 28th. of October 1780, and that on the 15th. of November 1780, (the date on which the Account of travelling Expenses terminates) the Petitioner received payment for his Warrant in Boston.

But there is no proof of Mr. Fechem’s coming to Philadelphia as an Express by order of Major General Howe, and of his being thence sent as an Express to the Eastward by Colonel Blaine. This Claim would therefore not only be inadmissible on the Score of not being supported by proper Vouchers, but it is besides precluded by the Act of limitation.
The last of the Claims in the Order in which they have been mentioned, is that for boarding and nursing a sick Soldier, from the 10th of December 1783 to the 17th of February 1784. This relates to a period when the Army was disbanded. There are no Vouchers produced in Support of the Claim, and there is no Law of the United States authorizing the Charge.
Upon the whole, the Secretary is of Opinion that no reasons appear in the nature of the Claims of the Petitioner sufficiently special to require an interference of the Legislature, and to supersede the Act of limitation by which they are all precluded.
All which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th 1794.
